Citation Nr: 0431142	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative arthritis of the right knee claimed as secondary 
to traumatic arthritis of the left knee.

2.  Entitlement to an increased evaluation for weakness post 
cruciate and tibial collateral ligaments of the left knee 
with traumatic arthritis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


FINDINGS OF FACT

1.  In a June 1981 rating decision, service connection for a 
right knee disorder secondary to a left knee disorder was 
denied.  The veteran was notified of that decision in that 
same month, but he did not appeal.

2.  Evidence submitted since the June 1981 rating decision 
denying service connection for a right knee disorder 
secondary to a left knee disorder is neither cumulative nor 
redundant of that previously of record, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted since the June 1981 rating decision is new 
and material, and the claim of entitlement to service 
connection for traumatic arthritis of the right knee claimed 
as secondary to a service-connected left knee disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

Herein, the Board reopens the claim of entitlement to service 
connection for traumatic arthritis of the right knee claimed 
as secondary to a service-connected left knee disorder.  Any 
decision on the merits and the other issue before the Board 
are the subject of the remand below.  Hence, the 
applicability and fulfillment of the VCAA will be addressed 
in the remand.

New and material

The regulation pertaining to the definition of new and 
material were amended in August 2001.  38 C.F.R. § 3.156(a) 
(2003).  The new regulation, however, is only applicable to 
claims filed on or after August 29, 2001.  Since the claim on 
appeal was filed prior to that date, the Board must decide 
the claim under the prior version of the regulation.

A June 1981 rating decision denied the claim of entitlement 
to service connection for degenerative arthritis of the right 
knee secondary to a service-connected left knee disorder.  In 
the absence of a timely appeal, that rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has the jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the June 
1981 RO decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
begins with a determination whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence relevant to the claim that was before the RO at the 
time of the June 1981 rating decision consisted of service 
medical records; VA Medical Center (VAMC) records dated in 
July 1957; VA examination reports dated in June 1959 and July 
1962; a July 1965 medical report from W. A. Fowler, M.D.; and 
VAMC records dated from 1978 to 1980.  

Service medical records do not contain any complaints or 
findings associated with the veteran's right knee.

A June 1957 clinical record from a VA Hospital in Little Rock 
included a physical examination of the veteran that did not 
reveal any abnormalities in the right knee.  A June 1959 VA 
examination report noted the veteran's complaints of right 
knee pain.  X-ray findings of the right knee were negative.  

A July 1962 VA examination report did not reveal any 
abnormalities of the right knee upon examination.  A medical 
report from W. A. Fowler, M. D., dated in July 1965 noted an 
almost total absence of reflex on the right knee jerk.

A medical record from the Fayetteville VA Hospital dated in 
August 1978 indicated the veteran was admitted for 
observation.  Upon examination, no abnormalities were found 
with regard to the veteran's right knee.  A September 1979 VA 
medical certificate indicated that the veteran reported that 
his right knee was starting to bother him.  The diagnoses 
included polyarthralgia secondary to chronic inflammatory 
disease, and rule out rheumatoid arthritis and gout.  
Outpatient VAMC progress notes dated in July 1980 noted 
complaints of bilateral knee pain.  In March 1981, the 
veteran reported continued right knee stiffness.  

Since the June 1981 rating decision, the RO has received 
additional evidence to include a June 2001 medical report 
from the office of James A. Arnold, M. D., that contains an 
opinion that the veteran's left knee disorder could very well 
have exacerbated the progression of knee pain bilaterally and 
arthritic type symptoms, and an October 2001 examination 
report that contains an opinion that osteoarthritis of the 
right knee was not related to the left knee disorder.

Both opinions bear substantially upon the issue at hand, 
since the records previously considered did not address the 
etiology of the veteran's right knee disorder.  This 
evidence, therefore, is sufficient to reopen the claim. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative arthritis 
of the right knee claimed as secondary to a left knee 
disorder is reopened. 



REMAND

Correspondence dated in May 2001 did not satisfy all of the 
requirements of 38 U.S.C.A. § 5103 with regard to the 
veteran's right knee disorder and offered insufficient notice 
with regard to the claim for an increased rating of his left 
knee disorder.

Complete notice requires that VA must notify the veteran of 
the evidence not of record that is necessary to substantiate 
the claim, provide notice of the specific portion of the 
evidence that VA will seek to provide, and provide notice of 
the specific portion of the evidence that the veteran is 
expected to provide.  38 U.S.C.A. § 5103.  

The notice provided for the claim involving the right knee 
was deficient by only informing the veteran of evidence 
needed to support his claim and failed to notify him of 
evidence VA was required to obtain and evidence he was 
required to provide.  

In review of the record, the Board also finds that additional 
development is necessary to assist the veteran in obtaining 
evidence in support of his claim.  

As discussed above, the Board reopened the claim of 
entitlement to service connection for degenerative arthritis 
of the right knee claimed as secondary to a left knee 
disorder based on opinions offered by two medical 
professionals.  The opinion from Dr. Arnold's office provided 
a reason for the opinion that linked the right knee disorder 
to the left knee disorder; however, it did not meet the level 
of probability required to grant the benefit sought.  The VA 
examiner, on the other hand, clearly rejected the idea of a 
relationship between the two knee disorders.  The examination 
report was inadequate in that no rationale was offered to 
support the conclusion made.  In order to reconcile the two 
competing opinions, another opinion is required that provides 
supporting rationale.

With regard to the issue involving an increased rating for 
the veteran's left knee disorder, the veteran's most recent 
VA examination was three years ago.  In view of the fact that 
the issue involves an increased rating claim, recent findings 
are needed to assess the current level of impairment 
resulting from the disability.  Furthermore, the examiner did 
not adequately address all of the factors that must be 
considered.  With the evaluation of musculoskeletal 
disabilities, particularly those involving limitation of 
motion, rating personnel must consider, in conjunction with 
the otherwise applicable rating criteria, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. § 4.40, 4.45 (2003).  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  Joints 
that are actually painful, unstable, or mal-aligned, due to 
healed injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2003).  For 
these reason, the veteran should be scheduled for an 
examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must provide the veteran with 
complete notification required by 
38 U.S.C.A. § 5103A with regard to the 
issue of entitlement to an increased 
rating for weakness post cruciate and 
tibial collateral ligaments of the left 
knee with traumatic arthritis.  See also 
38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  To 
correct any previous deficiency in the 
notice provided in May 2001 with regard 
to the veteran's right knee disorder, he 
must be informed of specific evidence VA 
will obtain on his behalf and evidence he 
must submit.  He should also be told to 
submit any relevant evidence in his 
possession that is not of record.

2.  Upon completion of the action 
described above, the veteran should be 
afforded and VA orthopedic examination.  
The claims folder must be provided to and 
reviewed by the physician.  The physician 
should opine whether it is at least as 
likely as not that the left knee 
disability was the proximate cause of or 
an aggravating cause of degenerative 
arthritis of the right knee.  The 
physician should set forth in detail all 
findings that provide the basis for the 
opinions and specifically comment upon 
other opinions of record.  

With regard to weakness post cruciate and 
tibial collateral ligaments of the left 
knee with traumatic arthritis, the 
examination should be conducted in 
accordance to the latest AMIE worksheet 
for orthopedic disorders and the findings 
should be reported in detail.

The examiner is to specify whether, and 
to what extent, if any, the veteran 
experiences functional loss due to 
painful left knee motion or weakness, 
and/or any of the other symptoms noted 
above with repeated joint use, and during 
symptom flare-ups.  To the extent 
possible, the examiner should express any 
functional loss in terms of degrees of 
limited joint motion, or joint weakness.

3.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
this claim.

4.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
reconsider the claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



